Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 1 of 8 PageID: 7




        EXHIBIT A
        UNN-L-001439-20 04/30/2020 4:06:35 PM Pg 1 of 5 Trans ID: LCV2020801304
Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 2 of 8 PageID: 8



Filing Attorney:           Matthew H. Mueller
Attorney ID:               042202010

CLEMENTE MUELLER, P.A.
ATTORNEYS AT LAW
A PROFESSIONAL CORPORATION
222 Ridgedale Avenue
Post Office Box 1296
Morristown, New Jersey 07962-1296
(973) 455-8008
Attorneys for Plaintiffs
Our File No. 5042.5042



 JACQUELINE JACKSON,                                 SUPERIOR COURT OF NEW JERSEY
                                                             LAW DIVISION
                    Plaintiff(s),                           UNION COUNTY

          vs.                                        Docket No.:

 WALMART INC.,                                                      Civil Action
 JOHN DOES 1-10,
 JOHN DOE CORPORATIONS 1-10,                            COMPLAINT, JURY DEMAND,
                                                        AND DESIGNATION OF TRIAL
                     Defendant(s).                              COUNSEL


        Plaintiff, Jacqueline Jackson, residing at 641 Cumberland Street, Westfield, New Jersey,

07090, within the County of Union, and the State of New Jersey, for her Complaint, says:

                                     BACKGROUND AND PARTIES

        1.         At all times relevant to this litigation, Plaintiff Jacqueline Jackson is and was a

natural person residing at 641 Cumberland Street, Westfield, New Jersey, 07090, within the Town

of Westfield, and within the County of Union.

        2.         At all times relevant to this litigation, the Defendant, Walmart Inc., is and was a

corporation, limited partnership, limited liability company, or other business entity, doing business

as “Walmart” at 1501 US-22, Watchung, New Jersey, 07069, within the County of Union.

        3.         The Defendants John Does 1-10, and John Doe Corporations 1-10 are natural

persons or fictitious partnerships or limited liability business entities organized pursuant to the
       UNN-L-001439-20 04/30/2020 4:06:35 PM Pg 2 of 5 Trans ID: LCV2020801304
Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 3 of 8 PageID: 9



laws of the State of New Jersey, or another state or jurisdiction, who were the owners of the

property located at 1501 US-22, Watchung, New Jersey, 070697, who did business as “Walmart”

at 1501 US-22, Watchung, New Jersey, 07069, or who were otherwise responsible for the

maintenance of the property 1501 US-22, Watchung, New Jersey, 07069, or who caused or created

the condition that caused the Plaintiff to fall thereon, or whom were otherwise responsible for the

Plaintiff’s injuries, but whom the Plaintiff cannot identify.

       4.      On or about May 6, 2018, the Defendant, Walmart Inc., was the owner or manager

of the property located at 1501 US-22, Watchung, New Jersey, 07069, doing business under the

name “Walmart,” or was otherwise in control of said property, and responsible for the maintenance

thereof.

       5.      On or about the afternoon of May 6, 2018, the Plaintiff Jacqueline Jackson was

lawfully on the premises of the premises known as “Walmart,” located at 1501 US-22, Watchung,

New Jersey, 07069.

       6.      At the aforesaid date and time, and for some time prior thereto, the aforesaid

Defendants, acting personally and/or by and through their agents, servants, workmen and/or

employees, acting as aforesaid, carelessly and negligently created or allowed dangerous and

defective condition(s), including but not limited to, a rug, carpet, or other matter or linen laid over

the threshold of an automatic door, to remain on the premises for an unreasonable period of time.

       7.      At the aforesaid date and time, as a direct and proximate result of the aforesaid

Defendants’ negligence, carelessness, failure to inspect their property, failure to warn of dangerous

conditions on their property, and other improper conduct, Plaintiff Jacqueline Jackson was caused

to fall down on said dangerous condition which was present on the aforesaid property.
       UNN-L-001439-20 04/30/2020 4:06:35 PM Pg 3 of 5 Trans ID: LCV2020801304
Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 4 of 8 PageID: 10



       8.      As a direct and proximate result of the aforesaid Defendants’ negligence,

carelessness, recklessness, and other improper conduct, at the aforesaid date, time and place,

Plaintiff Jacqueline Jackson was caused to fall, and thereby sustained and suffered painful and

permanent injuries in and about her body, great pain and mental anguish, and will continue to

suffer the same in the future, and was obligated and will be obligated in the future to expend large

sums of money to affect a cure for the injuries, pain, suffering and mental anguish, and will

continue to suffer loss of wages and other economic and non-economic expenses.

                                   COUNT ONE
                          NEGLIGENCE / PREMISES LIABILITY

       9.      Plaintiff repeats, re-alleges, and incorporates by reference the allegations

contained in the previous paragraphs of the Complaint as if same were set forth at length herein.

       10.     At all times hereafter mentioned and for some time prior thereto, the

aforementioned defendants were responsible for the maintenance of the premises and to make the

property or premises reasonably safe.

       11.     The aforementioned Defendants had an obligation to inspect the premises or

property and warn any persons lawfully or unlawfully on the property of defects and dangerous

conditions and/or repair or otherwise rectify such dangerous conditions.

       12.     At the aforementioned date and time, or for some time prior thereto, the

aforementioned defendants, acting personally and/or by and through their agents, servants,

workmen and/or employees, acting as aforesaid, caused the aforesaid dangerous condition, or

otherwise carelessly and negligently failed to maintain the property and allowed the property to

remain in a dangerous and defective condition, for an unreasonable period of time which caused

bodily injury to the plaintiff, or otherwise created the dangerous condition.

       13.     At the aforementioned date and time, Plaintiff Jacqueline Jackson was lawfully
       UNN-L-001439-20 04/30/2020 4:06:35 PM Pg 4 of 5 Trans ID: LCV2020801304
Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 5 of 8 PageID: 11



upon said premises or property and while exercising due caution for his own safety was caused

to fall and injure herself.

        14.     The Defendants created the condition, and/or had actual and/or constructive notice

of the condition.

        15.     As a direct and proximate result of the aforesaid Defendants’ negligence,

carelessness, recklessness, and other improper conduct, at the aforesaid date, time and place,

Plaintiff Jacqueline Jackson was caused to fall, and thereby sustained and suffered painful and

permanent injuries in and about her body, great pain and mental anguish, and will continue to

suffer the same in the future, and was obligated and will be obligated in the future to expend large

sums of money to affect a cure for the injuries, pain, suffering and mental anguish, and will

continue to suffer loss of wages and other economic and non-economic expenses.

        WHEREFORE, Plaintiff Jacqueline Jackson demands judgment against Defendants either

jointly, severally or in the alternative, for damages both compensatory and punitive, together with

interest, cost of suit, attorneys’ fees and any other remedies the court deems just and proper.

                                             JURY DEMAND

        Plaintiffs hereby demand a trial by jury as to all issues.

                              DESIGNATION OF TRIAL COUNSEL

        Please take notice that Matthew H. Mueller is hereby designated a trial counsel for the

Plaintiff(s) in the captioned matter pursuant to rule 4:25-4.

                       CERTIFICATION OF ENTIRE CONTROVERSY

        It is hereby certified pursuant to Rule 4:5-1, that the matter in controversy herein is not the

subject of any other action pending in any court or of a pending arbitration proceeding and no such

action or arbitration proceeding is contemplated.
         UNN-L-001439-20 04/30/2020 4:06:35 PM Pg 5 of 5 Trans ID: LCV2020801304
Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 6 of 8 PageID: 12



               DEMAND FOR ANSWERS TO FORM INTERROGATORIES

         Plaintiffs demand of all Defendants to provide answers to Form C and Form C(2)

interrogatories.

                                                             CLEMENTE MUELLER P.A.
                                                                  Attorneys for Plaintiff

                                                                  By: s/ Matthew H. Mueller
                                             [electronic signature pursuant to R. 1:32-2A(c)]
                                                                         Matthew H. Mueller

Dated:         April 30, 2020
               UNN L 001439-20 05/01/2020 4:13:02 AM Pg 1 of 1 Trans ID: LCV2020803303
      Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 7 of 8 PageID: 13
UNION COUNTY SUPERIOR COURT
2 BROAD STREET
CIVIL DIVISION
ELIZABETH        NJ 07207
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (908) 787-1650
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   APRIL 30, 2020
                              RE:     JACKSON JACQUELIN   VS WALMART INC.
                              DOCKET: UNN L -001439 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON ALAN G. LESNEWICH

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      001
AT:   (908) 787-1650 EXT 21493.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: MATTHEW H. MUELLER
                                             CLEMENTE MUELLER PA

                                               PO BOX 1296
                                               MORRISTOWN       NJ 07962

ECOURTS
     UNN-L-001439-20 05/13/2020 11:58:40 AM Pg 1 of 1 Trans ID: LCV2020872443
Case 2:20-cv-06900-KSH-CLW Document 1-1 Filed 06/05/20 Page 8 of 8 PageID: 14
